Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/16/2011 have been fully considered but they are not persuasive.
Applicant asserts that the prior art does not address the amendment language. This argument is not persuasive. It is noted that the amendments to claims 1, 7, 8 are more detailed and not merely a carbon copy of previous claim 2. However, the claims are still vague as to the matters which might differentiate from the prior art of record. In example claim 1 recites based on the first determination and second determination performing the first processing and based on the first determination and second determination performing the second processing. These recitations only require the system to not perform the reception if determination of signal availability is negative. Thus Matsuzaki’s airplane mode which disables all wireless reception would still read on the claim limitations. That is to say that the system performs at least one determination of signal reception availability in the form of “is airplane mode on?” and if airplane mode is on, the system will not receive signals from either of the GPS or the radio sources. Such an operation is consistent with the current claim set. The claims only require “based on the first determination result indicating that the low frequency band standard radio waves are receivable by the receiver”. It is further worth noting that the Matsuzaki reference further considers disabling the radio signals by themselves when signals are not available paragraph 185. This consideration is separate from the operation of the airplane mode. Radio wave signals are regional in nature and Matsuzaki is concerned with wasting battery power attempting to receive signals which may not be available. This is a separate consideration from reception of GPS signals which generally don’t have the same regional availability considerations. 
The grounds of rejection are altered to reflect the change is claim scope as such the grounds of rejection are the best response to applicant’s arguments in that regard. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4; 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki (US 2018/0004169) in view of Iida (US 9483029).
With regard to claim 1 Matsuzaki discloses an electronic timepiece (figures 2, 3), comprising: 
a timer configured to clock  a current time (figure 3; internal time – paragraph 74); 
a receiver configured to receive  low frequency band standard radio waves (figure 10; paragraphs 180-182); 
a communicator configured to wirelessly communicate with a wireless communication device (paragraphs 180-182; 104, 105 figure 2); 
a switch (13-15) configured to receive that receives an operation from a user (button figure 2);
a processor (110 paragraph 88)
acquire a first determination result indicating whether the low frequency band standard radio waves are receivable by the receiver (airplane mode – 43ad figure 9, paragraph 127; paragraph 185 “it is preferable to adopt a configuration of not operating the second radio wave receiving section 105 b in the case of using the electronic watch W with sensors in the district where the standard wave cannot be received”)
wherein the first processing comprises processing to correct the current time clocked by the timer on the basis of the low frequency band standard radio waves received by the receiver (paragraphs 180-182), and
wherein the at least one second processing comprises processing to correct the current time clocked by the timer on the basis of time information received from the wireless communication device received by the communicator (paragraphs 180-182),
wherein the processor is configured to based on the first determination result indicating that the low frequency band standard radio waves are receivable by the receiver and a second input result select and execute the at least one second processing (paragraphs 127, 180-182, 185); and 
based on the first determination result indicating that the low frequency band standard radio waves are receivable by the receiver and a second or third input select and execute the first processing (paragraphs 127, 180-182, 185).
Matsuzaki does not disclose the claimed:
a processor (110 paragraph 88) configured to: 
determine a duration of the operation from the user received by the switch;
acquire a second determination result indicating whether the duration of the operation is less than or equal to or greater than a predetermined duration; and
based on the first determination result indicating that the low frequency band standard radio waves are receivable by the receiver and the second determination result indicating that the duration of the operation is less than the predetermined duration, select and execute the at least one second processing; and 
based on the first determination result indicating that the low frequency band standard radio waves are receivable by the receiver and the second determination result indicating that the duration of the operation is equal to or greater than the predetermined duration, select and execute the first processing.

At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Masuzaki’s system to select between the different reception modes/sources (paragraphs 180-182) using a switch input duration as taught by Iida (figure 6) such that the system 
determines a duration of the operation from the user received by the switch;
acquire a second determination result indicating whether the duration of the operation is less than or equal to or greater than a predetermined duration; and
based on the first determination result indicating that the low frequency band standard radio waves are receivable by the receiver and the second determination result indicating that the duration of the operation is less than the predetermined duration, select and execute the at least one second processing; and 
based on the first determination result indicating that the low frequency band standard radio waves are receivable by the receiver and the second determination result indicating that the duration of the operation is equal to or greater than the predetermined duration, select and execute the first processing. The reason for doing so would have been to reduce the number of inputs required to effect command and control of the system as taught by Iida and to consider the airplane status and/or general availability of radio waves as taught by Matsuzaki.

With regard to claim 3 Matsuzaki and Iida teach the electronic timepiece according to claim 1, further comprising: a hand (41d figure 9) configured to be controlled to rotate, wherein the processor is configured to control the hand to rotate so as to stop, in accordance with the operation from the user received by the switch, at one of positions each corresponding to the respective ones of the first 

With regard to claim 4 Matsuzaki and Iida teach the electronic timepiece according to claim 1, further comprising: a hand (41 figure 9) configured to be controlled to rotate, wherein the processor is configured to, based on the result of the determination being that the duration of the operation is less than or equal to the predetermined duration (figure 6 of Iida, paragraph 180-182 of Matsuzaki; modification of parent claim), control  the hand to rotate so as not to stop at a position corresponding to the a processing (figures 8c, 9).
Matsuzaki does not specifically detail the claimed: control the hand to rotate to stop at a position corresponding to the at least one second processing; based on the first determination result indicating that the low frequency band standard radio waves are receivable by the receiver and the second determination result indicating that the duration of the operation is less than the predetermined duration,  control the hand to remain at the position corresponding to the at least one second processing, and select and execute the least one second processing; and based on the first determination result indicating that the low frequency band standard radio waves are receivable by the receiver and the second determination result indicating that the duration of the operation is equal to or greater than the predetermined duration, control the hand to rotate so as not to stop at a position corresponding to the first processing, and select and execute the first processing.  
Matsuzaki teaches rotating the hand to display a large number of possible modes of operation – figures 8c, 9 – including a measuring in progress 43b and airplane mode 43a. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Matsuzaki as modified to further control the hand to rotate to stop at a position corresponding to the at least one second processing; based on the first determination result indicating that the low frequency band 

With regard to claim 6 Matsuzaki and Iida teach the electronic timepiece according to claim 1, wherein the processor is configured to:
control the communicator to receive, from the wireless communication device, radio station information related to a radio station that sends the low frequency standard radio waves (paragraphs 180-182);
acquire, on the basis of the radio station information received, the first determination result indicating whether the low frequency band standard radio waves are receivable by the receiver (modification of parent claim in view of Iida, receivability is responsive to user input); 

With regard to claim 7 Matsuzaki discloses a processing selection method to be executed by an electronic timepiece (figure 3) comprising a timer configured to clock that clocks a current time (figure 3; internal time – paragraph 74), a receiver configured to receive that receives low frequency band standard radio waves (figure 10; paragraphs 180-182), a communicator configured to wirelessly 
wherein the processing selection method comprising: acquiring a first determination result indicating whether the low frequency band standard radio waves are receivable by the receiver (paragraph 127; figure 9; paragraphs 180-182, 185);
acquiring a second input (paragraphs 180-182);
selecting and executing on of the first processing and at least one second processing that differs from the first processing (paragraphs 180-182) wherein the first processing comprises processing to correct the time clocked by the timer of the basis of the low frequency band standard radio waves received by the receiver (paragraphs 180-182) wherein the at least one second processing comprises processing to correct the current time clocked by the timer of the basis of time information received from the wireless communication device received by the communicator (paragraphs 180-182); 
based on the first determination result and the second input selecting and executing one of a first processing and at least one second processing that differs from the first processing (paragraphs 127, 180-182, 185),
wherein based on the first determination result indicating that the low frequency band standard radio waves are receivable by the receiver and the second input, the at least second processing is selected and executed (paragraphs 127, 180-182, 185), and
wherein based on the first determination result indicating that the low frequency band standard ravio waves are receivable by the receiever and the second or third input the first processing is selected and executed (paragraphs 127, 180-182, 185).
Matsuzaki does not disclose the claimed: 

Determining a duration of the operation from the user received by the switch; 
acquiring a second determination result indicating whether the duration of the operation is equal to or greater than a predetermined duration; 
based on result of a determination of whether the duration of the operation is less than or equal to the predetermined duration, 
based on the first determination and the second determination result selecting and executing the first processing
wherein based on the first determination result indicating that the low frequency band standard radio waves are receivable by the receiver and the second determination result indicating that the duration of the operation is less than the predetermined duration, the at least second processing is selected and executed, and
wherein based on the first determination result indicating that the low frequency band standard radio waves are receivable by the receiever and the second determination result indicating that the duration of the operation is equal to or greater than the predetermined duration the first processing is selected and executed.
Iida teaches using button duration determination to select between different reception modes – figure 6. Masuzaki discloses the desirability of disabling radio reception is signals are not available – paragraph 185.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Masuzaki’s system to select between the different reception modes/sources (paragraphs 180-182) using a switch input duration as taught by Iida (figure 6) such that the system method includes:
Determining a duration of the operation from the user received by the switch; 
acquiring a second determination result indicating whether the duration of the operation is equal to or greater than a predetermined duration; 
based on result of a determination of whether the duration of the operation is less than or equal to the predetermined duration, 
based on the first determination and the second determination result selecting and executing the first processing
wherein based on the first determination result indicating that the low frequency band standard radio waves are receivable by the receiver and the second determination result indicating that the duration of the operation is less than the predetermined duration, the at least second processing is selected and executed, and
wherein based on the first determination result indicating that the low frequency band standard radio waves are receivable by the receiever and the second determination result indicating that the duration of the operation is equal to or greater than the predetermined duration the first processing is selected and executed.
The reason for doing so would have been to reduce the number of inputs required to effect command and control of the system as taught by Iida and to consider the airplane status and/or general availability of radio waves as taught by Matsuzaki.

With regard to claim 8 Matsuzaki discloses a non-transitory computer-readable storage medium storing a program for controlling an electronic timepiece comprising a timer configured to clock a current time (figure 3; internal time – paragraph 74), a receiver configured to receive that receives low frequency band standard radio waves (figure 10; paragraphs 180-182), a communicator configured to wirelessly communicate with a wireless communication device (paragraphs 180-182; 104, 105 figure 2), and a 
Acquire a first determination result indicating whether the low frequency band stand radio waves are receivable by the receiver (paragraph 127; figure 9, paragraphs 180-182, 185);
Acquire a second input (paragraphs 180-182),
based first determination result and the second input (paragraphs 127, 180-182, 185)
select and execute one of a first processing and at least one second processing that differs from the first processing (paragraphs 180-182), wherein the first processing comprises processing to correct the current time clocked by the timer on the basis of the low frequency band standard radio waves received by the receiver (paragraphs 180-182), and wherein the at least one second processing comprises processing to correct the current time clocked by the timer on the basis of time information received from the wireless communication device received by the communicator (paragraphs 180-182).
Wherein the program causes the processor to:
Based on the first determination result indicating that the low frequency band stand radio waves are receivable by the receiver and the second input, select and execute the at least second processing (paragraphs 127, 180-182, 185); and
Based on the first determination result indicating that the low frequency band standard radio waves are receivable by the receiver and the second or third input select and execute the first processing (paragraphs 127, 180-182, 185).
Matsuzaki does not disclose the claimed: 
wherein the program causes a computer to at least perform: 
determine a duration of the operation from the user received by the switch; 
acquire a second determination result indicating whether the duration of the operation is equal to or greater than a predetermined duration;

 and wherein the program causes the processor to :
Based on the first determination result indicating that the low frequency band stand radio waves are receivable by the receiver and the second determination result indicating that the duration of the operation is less than the predetermined duration, select and execute the at least second processing; and
Based on the first determination result indicating that the low frequency band standard radio waves are receivable by the receiver and the second determination result indicating that the duration of the operation is equal to or great than the predetermined duration select and execute the first processing.
Iida teaches using button duration determination to select between different reception modes – figure 6. Masuzaki discloses the desirability of disabling radio reception is signals are not available – paragraph 185.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Masuzaki’s system to select between the different reception modes/sources (paragraphs 180-182) using a switch input duration as taught by Iida (figure 6), such that the program is configured to include at least:
determine a duration of the operation from the user received by the switch; 
acquire a second determination result indicating whether the duration of the operation is equal to or greater than a predetermined duration;
based first determination result and the second determination result select and execute one of a first processing and at least one second processing that differs from the first processing,
 and wherein the program causes the processor to :

Based on the first determination result indicating that the low frequency band standard radio waves are receivable by the receiver and the second determination result indicating that the duration of the operation is equal to or great than the predetermined duration select and execute the first processing.
The reason for doing so would have been to reduce the number of inputs required to effect command and control of the system as taught by Iida and to consider the airplane status and/or general availability of radio waves as taught by Matsuzaki.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





12-31-21
/SEAN KAYES/Primary Examiner, Art Unit 2844